
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1512
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2010
			Mrs. McCarthy of New
			 York (for herself, Mr.
			 Inglis, Mr. Moran of
			 Virginia, Ms. Jackson Lee of
			 Texas, Mr. Welch,
			 Ms. Kilroy,
			 Mr. Boucher,
			 Mr. Foster, and
			 Mr. Wu) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commending Google Inc. and other companies
		  for advocating for an uncensored Internet, adhering to free speech principles,
		  and keeping the Internet open for users worldwide.
	
	
		Whereas Google Inc. launched Chinese operations
			 (Google.cn) in January 2006 with the intentions of bringing about increased
			 access to information to the Chinese populace, knowing that it would need to
			 carefully monitor conditions in China that would pose restrictions on its
			 services, and believing that the benefits of its presence outweighed the
			 company’s censorship concerns at the time;
		Whereas in December 2009, Google Inc. discovered a
			 sophisticated and deliberate breach in its corporate infrastructure originating
			 from China;
		Whereas Google Inc., in the aftermath of the breach, has
			 made a difficult decision to review its business operations in China in light
			 of increasingly troubling trends in China that may threaten the ability to
			 further free speech and the company’s security on the Internet;
		Whereas Google Inc. has purposefully made this breach
			 public in order to expose the growing issue of censorship both in China and
			 around the world;
		Whereas Google Inc. has taken extraordinary steps to
			 maintain freedom of speech in China despite a breakdown of dialogue between the
			 Government of China and the company as a result of the December breach,
			 including exploring novel ways to maintain their license in China while
			 remaining true to their principles of an uncensored Internet;
		Whereas while Google Inc. remains committed to providing
			 an open and free Internet to the Chinese people, it may consider pulling out of
			 China if it deems it no longer possible to provide an open and free
			 Internet;
		Whereas Go Daddy, the world’s largest Internet domain
			 registrar, citing similar concerns over free speech and cybersecurity, has
			 decided to stop providing new address registration services for China’s
			 domestic domain; and
		Whereas Google Inc., Yahoo Inc., Microsoft Corp., and
			 other United States companies have led anti-censorship efforts and joined human
			 rights organizations, socially responsible investors, and academics in January
			 2009 to establish the Global Network Initiative to lay out a detailed set of
			 principles and guidelines, which outline how companies and groups should
			 respond to government censorship attempts or attempts by governments to request
			 personally identifiable information of users: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports and commends Google Inc. and other
			 companies for advocating for an uncensored Internet, adhering to free speech
			 principles, and keeping the Internet open for users worldwide;
			(2)encourages other companies and institutions
			 to protect freedom of speech and monitor cybersecurity issues around the world
			 by encouraging their participation in the Global Network Initiative, a model
			 collaborative group that aims to promote free expression and protect privacy on
			 the Internet; and
			(3)calls on the President, Secretary of State,
			 and the U.S. Trade Representative to make Internet access for lawful uses an
			 important part of U.S. foreign policy.
			
